In the

United States Court of Appeals
              For the Seventh Circuit

No. 12-3052

R OBERT W EHRLE and
H EIKE W EHRLE,
                                               Plaintiffs-Appellants,
                                 v.

C INCINNATI INSURANCE C OMPANY,
                                                Defendant-Appellee.


            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
          No. 1:12-cv-00331—Gary S. Feinerman, Judge.



      A RGUED JANUARY 15, 2013—D ECIDED JULY 8, 2013




 Before P OSNER, W OOD , and T INDER, Circuit Judges.
  T INDER, Circuit Judge. When Heike Wehrle and Robert
Wehrle were severely injured in an auto accident with
a drunk-driver carrying minimal insurance, they con-
tacted their own insurance company, Cincinnati Insur-
ance Company (Cincinnati), invoking the underinsured-
motorist provision of their policy. Cincinnati paid them
the difference between their $1 million coverage limit
2                                               No. 12-3052

(their combined injuries exceeded this amount) and the
$200,000 that they had received from the at-fault driver’s
insurer. The Wehrles sued, claiming that they were owed
the full $1 million. The district court granted Cincinnati’s
motion for summary judgment, finding that the language
in their insurance policy unambiguously supported
the company’s interpretation and was consistent with
the gap-filling purpose of underinsured-motorist insur-
ance. We affirm.


                     I. B ACKGROUND
   While driving their sport-utility vehicle in Kane County,
Illinois, in December 2010, the Wehrles were struck by
drunk-driver Eric Barth. Robert Wehrle’s injury claim
stemming from this accident exceeded $750,000 and
Heike’s exceeded $1.5 million. Unfortunately for the
Wehrles, the drunk-driver’s auto insurance policy
included a $100,000 per-person liability limit. Robert and
Heike each recovered this amount from Barth’s insurer.
  With the size of their injury claims far exceeding
the limits of the drunk-driver’s insurance coverage, the
Wehrles turned to their own insurer. Their policy with
Cincinnati included underinsured-motorist coverage,
which enables policyholders to recover up to $1 million
from Cincinnati in situations like this one, where the at-
fault driver’s insurance does not cover the full scope
of the injuries sustained.
  Despite the facts that the Wehrles’ injuries totaled
$2,250,000 and that their underinsured-motorist cov-
No. 12-3052                                             3

erage allowed policyholders to recover a maximum of
$1 million, Cincinnati paid out $800,000. The company
noted that the Wehrles’ policy included a provision
that reduces its $1 million maximum payout “by all
sums paid by anyone who is legally responsible,” and that
the Wehrles had recovered a total of $200,000 from the
drunk-driver’s insurer. Accordingly, Cincinnati con-
cluded that it owed the Wehrles only $800,000 under
the terms of its policy.
  The Wehrles filed suit in federal district court to
recover the $200,000 that Cincinnati offset from its
$1 million coverage limit. They claimed that the $100,000
that they each received from the drunk-driver’s insurer
should not be applied to the $1 million cap on their
underinsured-motorist coverage, but rather should be
applied to their individual claims. In other words,
Robert’s $100,000 recovery from the drunk-driver’s insurer
should reduce his injury claim from $750,000 to $650,000,
and Heike’s $100,000 recovery should reduce her claim
from $1.5 million to $1.4 million. The Wehrles con-
tended that the $1 million cap on recoveries should be
imposed after these reductions are made—contra Cincin-
nati’s practice of imposing the $1 million cap and then
reducing it by payments paid by the at-fault driver’s
insurer. Cincinnati maintained that its reduction of the
$1 million cap by the total amount that the Werhles
recovered from the drunk-driver’s insurer is proper
under the terms of its policy and under Illinois law.
 The district court, sitting in diversity, denied the
Wehrles’ motion for summary judgment, granted Cincin-
4                                               No. 12-3052

nati’s motion for summary judgment, and entered
final judgment for Cincinnati. The Wehrles appeal
these rulings.


                        II. A NALYSIS
  We review de novo a district court’s grant of summary
judgment. Lees v. Carthage Coll., 714 F.3d 516, 520 (7th Cir.
2013). In reviewing a grant of summary judgment, we
construe all facts in the light most favorable to the non-
movant—here, the Wehrles—and draw all reasonable
inferences in that party’s favor. Bellaver v. Quanex Corp.,
200 F.3d 485, 491 (7th Cir. 2000).


    A. The Insurance Policy
  The parties agree that Illinois law applies to our inter-
pretation of the underinsured-motorist provisions of the
Wehrles’ insurance policy with Cincinnati. Under Illinois
law, “[a]n insurance policy is a contract, and the general
rules governing the interpretation of other types of con-
tracts also govern the interpretation of insurance policies.”
Hobbs v. Hartford Ins. Co. of the Midwest, 823 N.E.2d 561,
564 (Ill. 2005). Illinois courts interpret the policy “as a
whole, giving effect to every provision, if possible, be-
cause it must be assumed that every provision was in-
tended to serve a purpose.” Cent. Ill. Light Co. v. Home
Ins. Co., 821 N.E.2d 206, 213 (Ill. 2004). Specifically, to
determine whether an ambiguity exists, “[a]ll the provi-
sions of the insurance contract, rather than an isolated
No. 12-3052                                                  5

part, should be read together.” U.S. Fire Ins. Co. v.
Schnackenberg, 429 N.E.2d 1203, 1205 (Ill. 1981).
  In determining whether a provision of an insurance
policy is ambiguous, Illinois courts examine whether it
“is subject to more than one reasonable interpretation, . . .
not whether creative possibilities can be suggested.”
Bruder v. Country Mut. Ins. Co., 620 N.E.2d 355, 362 (Ill.
1993) (internal citation omitted). “Reasonableness is the
key.” Id. Thus, “[c]ourts will not strain to find ambiguity
in an insurance policy where none exists.” McKinney v.
Allstate Ins. Co., 722 N.E.2d 1125, 1127 (Ill. 1999).
  Where an ambiguity does exist, we construe the policy
strictly against the insurer. Nicor, Inc. v. Associated Elec. &
Gas Ins. Servs. Ltd., 860 N.E.2d 280, 286 (Ill. 2006). But “if
the provisions of the insurance policy are clear and unam-
biguous there is no need for construction and the provi-
sions will be applied as written.” Schnackenberg, 429
N.E.2d at 1205. Where the provisions “are clear and
unambiguous, they must be given their plain, ordinary,
and popular meaning, and the policy will be applied as
written, unless in contravenes public policy.” Rich v.
Principal Life Ins. Co., 875 N.E.2d 1082, 1090 (Ill. 2007)
(internal citation omitted).
  The Wehrles call our attention to several provisions of
their underinsured-motorist coverage with Cincinnati.
We have excerpted the relevant policy provisions in an
appendix following this opinion. In brief, the key provi-
sions for purposes of this appeal are:
6                                                 No. 12-3052

    A. Coverage
          1.   We will pay all sums the “insured” is legally
               entitled to recover as compensatory damages
               from the ow ner or operator of an
               “underinsured motor vehicle” . . .
    ...
    D. Limit of Insurance
          1.   Regardless of the number of covered “autos,”
               “insureds,” premiums paid, claims made or
               vehicles involved in the “accident,” the most
               we will pay for all damages resulting from any
               one “accident” is the Limit of Insurance for
               Underinsured Motorists Coverage shown in
               the Schedule or the Declarations.
          2.   Except in the event of a “settlement agree-
               ment,” the Limit of Insurance for this coverage
               shall be reduced by all sums paid or payable:
               a.   By or for anyone who is legally responsi-
                    ble, including all sums paid under this
                    Coverage Part’s Liability Coverage.
    ...
  Cincinnati calculated its payment to the Wehrles via the
following analysis. First, the company noted that the
Wehrles’ policy includes a $1 million Limit of Insurance
for any one accident. Thus, § D.1 serves to cap the
Wehrles’ recovery at $1 million. (The Wehrles agree that
§ D.1 entitles them to no more than $1 million.)
Next, Cincinnati invoked § D.2 of the policy, which
No. 12-3052                                             7

states that the Limit of Insurance is to be reduced by all
sums paid by anyone who is legally responsible for the
accident. Cincinnati noted that the drunk-driver’s
insurer paid the Wehrles a total of $200,000 for the acci-
dent. Cincinnati therefore reduced its payment by this
amount, leaving the Wehrles with $800,000.
  The Wehrles present a different interpretation of the
above provisions from their underinsured-motorist
policy. They suggest that it is unclear whether the
$1 million Limit of Insurance in § D.1 applies as a first
step, after which coverage is reduced by all sums paid
(which is Cincinnati’s view), or whether coverage is
reduced by all sums paid and then the $1 million Limit of
Insurance is applied. Under this second reading, the
court should first apply § D.2, reducing the Wehrles’
payment by all sums paid by the legally responsible
party, and then apply the $1 million ceiling as per § D.1.
If one were to adopt this second approach, then one
would first decrease Heike Wehrle’s claim from $1.5
million to $1.4 million, based on the $100,000 payment
from the drunk-driver’s insurer to her, and decrease
Robert Wehrle’s claim from $750,000 to $650,000, based
on the $100,000 payment from the drunk-driver’s insurer
to him. Next, one would apply § D.1’s cap on payments.
Thus, the Wehrles would receive $1 million under this
alternative interpretation of the policy, versus $800,000
under Cincinnati’s interpretation of it.
  The Wehrles claim that the policy is ambiguous re-
garding which of these two interpretations is operative.
Since Illinois courts construe ambiguous policies strictly
8                                                No. 12-3052

against the insurer, Nicor, 860 N.E.2d at 286, they argue
that their interpretation should carry the day.
  We disagree. The Wehrles’ suggested alternative inter-
pretation flies in the face of the plain language of § D.2:
“[t]he Limit of Insurance for this coverage shall be re-
duced by all sums paid . . . by or for anyone who is
legally responsible.” We think this provision is straight-
forward. Since the parties agree that the Limit of Insurance
is $1 million and that the drunk-driver’s insurer paid
the Wehrles’ $200,000, it seems plain to us that § D.2
serves to reduce the $1 million Limit of Insurance by
$200,000, leaving Cincinnati on the hook for $800,000.
   The Wehrles’ response to this view is a bit compli-
cated. They contend that their policy contains two forms
of insurance: per-insured and per-accident. According to
the Wehrles, the per-insured coverage is defined in § A,
which has as its object the insured party or parties (“We
will pay reasonable expenses incurred . . . for an ‘insured.’”
(emphasis added)), and the per-accident coverage is
defined in § D.1 (“Regardless of the number of covered . . .
insureds, the most we will pay for all damages resulting
from any one accident is the Limit of Insurance.” (emphases
added)). Based on their understanding of § A as estab-
lishing a per-insured track and § D.1 as establishing a per-
accident track, the Wehrles claim that § D.2 applies only
to the per-insured track in § A—and not to the per-accident
track in § D.1. Under the Wehrles’ view, only the per-
insured section of the policy is subject to reduction
based on payments on behalf of the at-fault driver; the per-
accident maximum payout cap is a fixed number, not
No. 12-3052                                                9

subject to reduction. They therefore claim that the
district court “mixed apples and oranges” by reducing
the per-accident cap in § D.1 by $200,000, based on their
receipt of that amount from the at-fault driver’s insurer.
  To support this claim, the Wehrles first point to the
fact that § D.2’s subject is “The Limit of Insurance for this
coverage” (emphasis added). Next, they contend that
“coverage” is defined in § A (which, as previously ex-
plained, supposedly concerns only the per-insured track,
distinct from the per-accident track in § D.2). From
these two contentions, they conclude that the use of the
word “coverage” in § D.2 indicates that § D.2 applies
only to § A. In other words, the use of the word “coverage”
in § D.2 is a tip-off that § D.2 is meant only to apply
to the per-insured track of coverage in § A, and not to the
per-accident track in § D.1. Under this interpreta-
tion, § D.2’s mandate that payouts from Cincinnati be
reduced by the amount of any payment to the policy-
holder by a legally responsible party would not impact
Cincinnati’s $1 million maximum per-accident payout,
which is referenced in § D.1. Instead, under this inter-
pretation, § D.2 would interact exclusively with § A,
reducing Robert Wehrle’s injury claim from $750,000
to $650,000 and Heike’s claim from $1.5 million to
$1.4 million. Only then would § D.1 be applied, to cap
Cincinnati’s total payout to the Wehrles at $1 million.
  This interpretation of the policy language appears to
create ambiguity and sow confusion where there is
none. As an initial matter, there are two necessary
factual premises of the Wehrles’ alternative interpreta-
tion that are entirely baseless.
10                                              No. 12-3052

  First, the Wehrles’ argument is premised on a claim
that the word “coverage” is defined in § A on a per-insured
basis. But this section contains no such definition.
Second, the Wehrles’ argument hinges on the supposed
existence of separate per-insured and per-accident
tracks of coverage. But this separation of per-insured
and per-accident coverage is entirely of their own inven-
tion. They convert the language in § A regarding
individual-level damages and the language in § D.1
regarding a per-accident cap on coverage into distinct per-
insured and per-accident tracks, and then argue that
the policy is unclear as to whether § D.2 applies to the per-
insured or per-accident tracks. The premise that the
policy contains these two separate tracks, however, has
no basis in the text of the policy. According to the
Wehrles, “[t]he foundational premise of Cincinnati’s
argument is its insistence that its Policy does not
provide separate ‘per insured’ [underinsured-motorist]
coverage.” They concede that Cincinnati’s position
would be correct if the company “can avoid the
dichotomy of ‘per insured’ versus ‘per accident’ cover-
age.” But Cincinnati can easily avoid this dichotomy,
because the Wehrles appear to have created it out of
whole cloth.
  Both of these contentions must be at least plausible
before one even addresses the Wehrles’ much more
complex argument concerning the interaction of § A and
§ D.2, and the isolation of § D.1 on a separate track. Unfor-
tunately for the Wehrles, their underinsured-motorist
coverage cannot fairly be read to support either premise.
No. 12-3052                                              11

Since both contentions are groundless, their alternative
interpretation is foreclosed.
  Furthermore, even if one were to assume for the sake
of argument that the use of the word “coverage” in § D.2
indicates that the supposed per-insured track in
§ A—separate from the supposed per-accident track in
§ D.1—is in effect, the Wehrles’ favored interpretation
still would be nonsensical. Their interpretation ignores
the fact that the $1 million Limit of Insurance is the
express subject of § D.2. Recall that § D.2 states that “the
Limit of Insurance for this coverage shall be reduced by
all sums paid or payable [b]y or for anyone who is
legally responsible.” Given that the very subject of § D.2
is § D.1’s Limit of Insurance, an argument that § D.2
does not act on § D.1 stretches our willingness to con-
sider ambiguity in contractual language past the
breaking point.
   We also are unconvinced by the Wehrles’ claim that
interpreting § D.2 as reducing the Limit of Insurance
for any one accident by all payments made by a legally
responsible party leads to an unjust or absurd result. At
first glance, the argument that this interpretation
would lead to such a result does have some appeal.
Consider the following hypothetical situation. If an
underinsured motorist causes a multi-vehicle accident,
and Cincinnati policyholders in some vehicles receive
workers’ compensation payments totaling $1 million,
Cincinnati policyholders in other vehicles involved in
the accident could receive nothing. Despite having
underinsured-motorist coverage, this second group of
12                                             No. 12-3052

policyholders would receive no compensation from any
source, due to the fact that other policyholders—with no
connection to them—benefited from a third party’s pay-
ments.
  Although such a situation would be troubling, we
need not address how Illinois courts would interpret
Cincinnati’s underinsured-motorist coverage in this
hypothetical circumstance. For purposes of the Wehrles’
appeal, it suffices to say that this situation is markedly
different from theirs. The purpose of underinsured-motor-
ist coverage is to “ ‘fill the gap between the claim and
the tortfeasor’s insurance’ and to prevent the insured
from recovering amounts from the insurer over and
above the coverage provided by the underinsured-
motorist policy.” Cummins v. Country Mut. Ins. Co., 687
N.E.2d 1021, 1026 (Ill. 1997) (quoting Sulser v. Country
Mut. Ins. Co., 591 N.E.2d 427, 430 (Ill. 1992)). Since that
purpose has been effectuated here, there is no injustice
or absurdity in the district court’s holding.


 B. Illinois Law
   The district court’s holding also is consistent with
Illinois statutory and case law. The Illinois underinsured
motor vehicle insurance statute states: “The limits of
liability for an insurer providing underinsured motorist
coverage shall be the limits of such coverage, less those
amounts actually recovered under the applicable bodily
injury insurance policies . . . maintained on the
underinsured motor vehicle.” 215 Ill. Comp. Stat. 5/143a-
2(4) (2004). Cincinnati’s reduction of its $1 million Limit
No. 12-3052                                            13

of Insurance by $200,000, based on the Wehrles’ recovery
of that amount from the at-fault driver, constitutes a
straightforward applicable of this statutory language
to the situation at hand.
  Moreover, this outcome is consistent with the legisla-
ture’s purpose in enacting this statute, as interpreted by
the Illinois Supreme Court. According to the court, “the
legislature intended to place the insured in the same
position he would have occupied if injured by a
motorist who carried liability insurance in the same
amount as the policyholder.” Sulser, 591 N.E.2d at 430.
Here, if the at-fault driver had the exact same Cincinnati
policy as did the Wehrles, the Wehrles would have re-
ceived a total of $1 million. Since the Wehrles actually
received $200,000 from the at-fault driver and $800,000
from Cincinnati, they are in fact in the same position
as they would have occupied in these circumstances.
Their claim that they are owed an additional $200,000
from Cincinnati would controvert the statute’s purpose.
See id. (“A provision designed to offer insurance to ‘fill
the gap’ between the claim and the tortfeasor’s in-
surance was obviously not intended to allow the insured
to recover amounts from the insurer over and above
the coverage provided by the underinsured motorist
policy.”).
  The Wehrles call our attention to Cummins, 687 N.E.2d
1021. According to the Wehrles, Cummins “dictates that
‘per person’ [underinsured-motorist] coverage may be
reduced only by amounts actually received by the in-
sured.” Cummins, however, does not dictate this result.
14                                               No. 12-3052

Instead, the most that one could say of Cummins is that, in
interpreting a different insurance policy and addressing
a different legal issue than that in the instant case, the
court’s holding led to a result in which the insurer
was blocked from reducing per-insured coverage based
on payments received by others.
  As an initial matter, the legal issue in Cummins is not
related to that in the Wehrles’ case. In Cummins, the at-fault
driver’s insurance included the same limit of insurance
as did the injured driver’s underinsured-motorist
coverage—but the at-fault driver’s limit of insurance had
been reduced to zero based on payments to other injured
parties. 687 N.E.2d at 1023. The dispositive issue
was whether the injured driver was entitled to any
underinsured-motorist coverage in these circumstances.
Id. at 1027. The Cummins court held that an at-fault
driver is properly deemed to be underinsured in
these circumstances, triggering the injured driver’s
underinsured-motorist coverage. Id. at 1023. Cummins did
not address the circumstances, if any, under which cover-
age may be reduced based on payments made to third
parties—much less “dictate[]” any general rule re-
garding this subject.
  Moreover, unlike the Wehrles’ policy with Cincinnati,
the insurance policy in Cummins expressly stated that per-
insured and per-accident coverage limits exist. Id. In
allowing the insurer in Cummins to reduce per-insured
coverage only by amounts actually received by the injured
party, while permitted it to reduce per-accident coverage
by amounts received by other injured individuals,
No. 12-3052                                                 15

the Cummins court was interpreting a policy that actually
contained distinct per-insured and per-accident tracks.
Statements in Cummins regarding per-insured and per-
accident coverage simply do not translate to the instant
case, however, since these distinct tracks cannot be
found in the Wehrles’ policy.
   Despite these differences between Cummins and the
instant case, Cummins is still relevant to the matter at
hand—just not in the manner that the Wehrles suggest.
Cummins declares that “providing coverage that fills the
gap between the amount actually recovered from the
liability insurance and the underinsured-motorist policy
limits is consistent with the intent of the underinsured-
motorist statute.” Id. at 1026. In Cummins, an injured
driver with underinsured-motorist coverage capped at
$50,000 sustained over $50,000 damages. The injured
driver received $35,000 from the at-fault driver’s insurer.
Id. at 1027. Based on these figures, the Illinois Supreme
Court concluded that the injured driver was entitled
to state a claim for $15,000 from his insurer. Id. This
analysis is virtually identical to our analysis here, in
which the Wehrles are owed the difference between their
coverage limits and the payments that they received
from the at-fault driver’s insurer.
   Erie Insurance Exchange v. Triana, 923 N.E.2d 861, 862 (Ill.
App. Ct. 2010), provides a useful illustration of how
Illinois courts apply this basic principle from Cummins—
that underinsured-motorist insurance serves to “fill[]
the gap” between the amount recovered and the
underinsured-motorist coverage’s limits, Cummins, 687
16                                              No. 12-3052

N.E.2d at 1026—to a set of facts similar to the instant
case. Following an accident with an underinsured driver,
the plaintiffs in Triana submitted a claim to their own
insurer, under the underinsured-motorist provision of
their policy. 923 N.E.2d at 862. This policy contained
strikingly similar language as the Wehrles’ policy with
Cincinnati. Specifically, the Triana policy provided that
the insurer “will pay no more than the . . . Underinsured
Motorist Coverage limits . . . for any ‘auto,’ regardless of
the number of persons ‘we’ protect, ‘autos we insure,’
premiums paid, claims made or ‘autos’ involved in the
accident,” and that this “Limits of Protection . . . will be
reduced by the amounts paid by or for those liable for
bodily injury to anyone we protect.” Id. at 865. The
policy provided a maximum $300,000 in per-accident
coverage, less any amounts paid by the tortfeasor’s
insurer. Id. The court in Triana noted that the two of
the plaintiffs had recovered a total of $200,000 from the
tortfeasor’s insurer. Id. Accordingly, the court found
that the plaintiffs were owed $100,000 from their own
insurer. Id. Given the striking similarities between both
the policy language and the factual background here
and in Triana, the same analysis applies to determine the
Wehrles’ payment under their policy with Cincinnati.


                    III. C ONCLUSION
  We find that the text of the Wehrles’ insurance policy
with Cincinnati clearly and unambiguously supports
Cincinnati’s interpretation, and that this interpretation is
consistent with the gap-filling function of underinsured-
No. 12-3052                                             17

motorist coverage under Illinois law. While we sympathize
greatly with the Wehrles’ situation, our sympathies
cannot blind us to the realities of the insurance contract
that the Wehrles entered into with Cincinnati. Accordingly,
we A FFIRM .
18                                              No. 12-3052

        A PPENDIX: R ELEVANT P OLICY P ROVISIONS
Illinois Underinsured Motorists Coverage
     A. Coverage
        1.   We will pay all sums the “insured” is legally
             entitled to recover as compensatory damages
             from the owner or operator of an “under-
             insured motor vehicle.” The damages must
             result from “bodily injury” sustained by
             the “insured” caused by an “accident.” The
             owner’s or operator’s liability for these dam-
             ages must result from the ownership, mainte-
             nance or use of the “underinsured motor
             vehicle.”
        2.   We will pay only after all liability bonds or
             policies have been partially or fully exhausted
             by judgments or payments, unless:
             a.   We have been given prompt written
                  notice of a “tentative settlement” and
                  decide to advance payment to the “in-
                  sured” in an amount equal to that “tenta-
                  tive settlement” within 30 days after re-
                  ceipt of notification; or
             b. We and an “insured” have reached a
                “settlement agreement.”
        1.   Any judgment for damages arising out of a
             “suit” brought without written notice to us
             is not binding on us.
     B. Who is an insured
No. 12-3052                                               19

         The following are insureds:
         1.   You are an “insured.” However, if you are not
              a natural person, you are an “insured” only
              for purposes of selecting limits of Under-
              insured Motorists Coverage or executing
              a rejection of Underinsured Motorists Cover-
              age.
         2.   “Family members” of natural persons shown
              as a Named Insured in the Declarations of
              this Coverage Part.
         3.   Employees of the Named Insured, but only
              for injuries arising out of and incurred while
              in the course and scope of employment for
              the Named Insured shown in the Declara-
              tions of this Coverage Part.
         4.   Anyone for injuries incurred while “occupy-
              ing” a covered “auto” or a temporary substi-
              tute for a covered “auto.” The covered “auto”
              must be out of service because of tis break
              down, repair, servicing, “loss” or destruction.
         5.   Anyone for damages he or she is entitled to
              recover because of “bodily injury” sustained by
              another “insured.”
   ...
   D. Limit of Insurance
         1.   Regardless of the number of covered “autos,”
              “insureds,” premiums paid, claims made or
              vehicles involved in the “accident,” the most
              we will pay for all damages resulting from
20                                                 No. 12-3052

                any one “accident” is the Limit of Insurance
                for Underinsured Motorists Coverage shown
                in the Schedule or the Declarations.
           2.   Except in the event of a “settlement agree-
                ment,” the Limit of Insurance for this coverage
                shall be reduced by all sums paid or payable:
                a.   By or for anyone who is legally responsi-
                     ble, including all sums paid under this
                     Coverage Part’s Liability Coverage.
                b. Under any personal injury protection,
                   workers’ compensation, disability benefits
                   or similar law.
                c.   Under any automobile medical payments
                     coverage. However, the Limit of Insurance
                     for this coverage shall not be reduced
                     by any sums paid or payable under Social
                     Security disability benefits.
           3.   In the event of a “settlement agreement,” the
                maximum Limit of Insurance for this coverage
                shall be the amount by which the limit of
                insurance for this coverage exceeds the limits
                of bodily injury liability bonds or policies
                applicable to the owner or operator of the
                “underinsured motor vehicle.”
           4.   No one will be entitled to receive duplicate
                payments for the same elements of “loss”
                under this Coverage Part and any Liability
                Coverage Part.
     ...
No. 12-3052            21




              7-8-13